 


109 HR 2052 IH: Star-Spangled Banner and War of 1812 Bicentennial Commission Act
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2052 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Cardin (for himself and Mr. Gilchrest) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To establish the Star-Spangled Banner and War of 1812 Bicentennial Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Star-Spangled Banner and War of 1812 Bicentennial Commission Act. 
2.Findings and purpose 
(a)FindingsCongress finds that— 
(1)the War of 1812 served as a crucial test for the United States Constitution and the newly established democratic Government; 
(2)vast regions of the new multi-party democracy, including the Chesapeake Bay, the Gulf of Mexico and the Niagara Frontier, were affected by the War of 1812; 
(3)the British occupation of American territory along the Great Lakes had a far-reaching effect on American society; 
(4)at the Battle of Baltimore, Francis Scott Key wrote the poem that celebrated the flag and later was titled “the Star-Spangled Banner”; 
(5)the poem led to the establishment of the flag as an American icon and became the words of the national anthem of the United States in 1932; and 
(6)it is in the national interest to provide for appropriate commemorative activities to maximize public understanding of the meaning of the War of 1812 in the history of the United States. 
(b)PurposesThe purposes of this Act are to— 
(1)establish the Star-Spangled Banner and War of 1812 Commemoration Commission; 
(2)ensure a suitable national observance of the War of 1812 by complementing, cooperating with, and providing assistance to the programs and activities of the various States involved in the commemoration; 
(3)encourage War of 1812 observances that provide an excellent visitor experience and beneficial interaction between visitors and the natural and cultural resources of the various War of 1812 sites; 
(4)facilitate international involvement in the War of 1812 observances; 
(5)support and facilitate marketing efforts for a commemorative coin, stamp, and related activities for the War of 1812 observances; and 
(6)promote the protection of War of 1812 resources and assist in the appropriate development of heritage tourism and economic benefits to the United States. 
3.DefinitionsIn this Act: 
(1)CommemorationThe term commemoration means the commemoration of the War of 1812. 
(2)CommissionThe term Commission means the Star-Spangled Banner and War of 1812 Bicentennial Commission established in section 4(a). 
(3)Qualified citizenThe term qualified citizen means a citizen of the United States with an interest in, support for, and expertise appropriate to the commemoration. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StatesThe term States— 
(A)means the States of Alabama, Delaware, Indiana, Louisiana, Maryland, Michigan, New York, Ohio, and Virginia; and 
(B)includes agencies and entities of each State. 
4.Star-Spangled Banner and War of 1812 Commemoration Commission 
(a)In generalThere is established a commission to be known as the Star-Spangled Banner and War of 1812 Bicentennial Commission. 
(b)Membership 
(1)In generalThe Commission shall be composed of 23 members, of whom— 
(A)9 members shall be qualified citizens appointed by the Secretary after consideration of nominations submitted by the Governors of the States; 
(B)3 members shall be qualified citizens appointed by the Secretary after consideration of nominations submitted by the Mayors of the District of Columbia, the City of Baltimore, and the City of New Orleans; 
(C)2 members shall be employees of the National Park Service, of whom— 
(i)1 shall be the Director of the National Park Service (or a designee); and 
(ii)1 shall be an employee of the National Park Service having experience relevant to the commemoration; 
(D)8 members shall be qualified citizens appointed by the Secretary, of whom— 
(i)2 shall be recommended by the majority leader of the Senate; 
(ii)2 shall be recommended by the minority leader of the Senate; 
(iii)2 shall be recommended by the majority leader of the House of Representatives; and 
(iv)2 shall be recommended by the minority leader of the House of Representatives; and 
(E)1 member shall be appointed by the Secretary from among individuals with expertise in the history of the War of 1812. 
(2)Date of AppointmentsThe appointment of a member of the Commission shall be made not later than 120 days after the date of enactment of this Act. 
(c)Term; vacancies 
(1)TermA member shall be appointed for the life of the Commission. 
(2)VacanciesA vacancy on the Commission— 
(A)shall not affect the powers of the Commission; and 
(B)shall be filled in the same manner as the original appointment was made. 
(d)Voting 
(1)In generalThe Commission shall act only on an affirmative vote of a majority of the members of the Commission. 
(2)QuorumA majority of the members of the Commission shall constitute a quorum. 
(e)Chairperson and vice chairperson 
(1)SelectionThe Commission shall select a chairperson and a vice chairperson from among the members of the Commission. 
(2)Absence of chairpersonThe vice chairperson shall act as chairperson in the absence of the chairperson. 
(f)Initial meetingNot later than 60 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission. 
(g)MeetingsNot less than twice a year, the Commission shall meet at the call of the chairperson or a majority of the members of the Commission. 
5.Duties 
(a)In generalThe Commission shall— 
(1)plan, encourage, develop, execute, and coordinate programs, observances, and activities commemorating the historic events that preceded and are associated with the War of 1812; 
(2)facilitate the commemoration throughout the United States and internationally; 
(3)coordinate the activities of the Commission with State commemoration commissions, the National Park Service, the Department of Defense, and other appropriate Federal agencies; 
(4)encourage civic, patriotic, historical, educational, religious, economic, tourism, and other organizations throughout the United States to organize and participate in the commemoration to expand the understanding and appreciation of the significance of the War of 1812; 
(5)provide technical assistance to States, localities, units of the National Park System and nonprofit organizations to further the commemoration and commemorative events; 
(6)coordinate and facilitate scholarly research on, publication about, and interpretation of the people and events associated with the War of 1812; 
(7)design, develop, and provide for the maintenance of an exhibit that will travel throughout the United States during the commemoration period to interpret events of the War of 1812 for the educational benefit of the citizens of the United States; 
(8)ensure that War of 1812 commemorations provide a lasting legacy and long-term public benefit leading to protection of the natural and cultural resources associated with the War of 1812; and 
(9)examine and review essential facilities and infrastructure at War of 1812 sites and enable necessary improvements to enhance and maximize visitor experience at the sites. 
(b)Strategic plan; annual performance plansThe Commission shall prepare a strategic plan and annual performance plans for any activity carried out by the Commission under this Act. 
(c)Reports 
(1)Annual reportThe Commission shall submit to Congress an annual report that contains a list of each gift, bequest, or devise to the Commission or a member of the Commission with a value of more than $250, together with the identity of the donor of each gift, bequest, or devise. 
(2)Final reportNot later than September 30, 2015, the Commission shall submit to the Secretary and Congress a final report that includes— 
(A)a summary of the activities of the Commission; 
(B)a final accounting of any funds received or expended by the Commission; and 
(C)the final disposition of any historically significant items acquired by the Commission and other properties not previously reported. 
6.Powers 
(a)In generalThe Commission may— 
(1)solicit, accept, use, and dispose of gifts or donations of money, services, and real and personal property related to the commemoration; 
(2)appoint such advisory committees as the Commission determines to be necessary to carry out this Act; 
(3)authorize any member or employee of the Commission to take any action the Commission is authorized to take under this Act; 
(4)use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government; and 
(5)make grants to communities, nonprofit, commemorative commissions or organizations, and research and scholarly organizations to develop programs and products to assist in researching, publishing, marketing, and distributing information relating to the commemoration. 
(b)Legal agreements 
(1)In generalIn carrying out this Act, the Commission may— 
(A)procure supplies, services, and property; and 
(B)make or enter into contracts, leases, or other legal agreements. 
(2)LengthAny contract, lease, or other legal agreement made or entered into by the Commission shall not extend beyond the date of termination of the Commission 
(c)Information from Federal agencies 
(1)In generalThe Commission may secure directly from a Federal agency such information as the Commission considers necessary to be to carry out this Act. 
(2)Provision of informationOn request of the Chairperson of the Commission, the head of the agency shall provide the information to the Commission. 
7.Commission personnel matters 
(a)Compensation of members of the commission 
(1)In generalExcept as provided in paragraph (2), a member of the Commission shall serve without compensation. 
(2)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government. 
(3)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(b)Staff 
(1)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission. 
(2)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission. 
(3)Compensation 
(A)In generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(B)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(c)Detail of government employee 
(1)Federal employees 
(A)In generalAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act. 
(B)Civil service statusThe detail of an employee under subparagraph (A) shall be without interruption or loss of civil service status or privilege. 
(2)State employeesThe Commission may— 
(A)accept the services of personnel detailed from States (including subdivisions of States); and 
(B)reimburse States for services of detailed personnel. 
(3)Volunteer and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use such voluntary and uncompensated services as the Commission determines necessary. 
(4)Support servicesThe Director of the National Park Service shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request. 
(d)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, Unites States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title. 
(e)FACA nonapplicabilityThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(f)No effect on authorityNothing in this section supersedes the authority of the States or the National Park Service concerning the commemoration. 
8.Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this Act such sums as are necessary for each of fiscal years 2006 through 2015. 
(2)Availability of fundsAmounts appropriated under this section for any fiscal year shall remain available until December 31, 2015. 
9.Termination of Commission 
(a)In generalThe Commission shall terminate on December 31, 2015. 
(b)Transfer of materialsNot later than the date of termination, the Commission shall transfer any documents, materials, books, manuscripts, miscellaneous printed matter, memorabilia, relics, and exhibits, and any materials donated to the Commission, that relate to the War of 1812, to Fort McHenry National Monument and Historic Shrine. 
(c)Disposition of fundsAny funds held by the Commission on the date of termination shall be deposited in the general fund of the Treasury. 
 
